- Midland National Life Insurance Company LiveWell Variable Annuity Prospectus December 22, 2011 An Individual Flexible Premium Deferred Variable Annuity issued by: Midland National Life Insurance Company through the Midland National Life Separate Account C This prospectus describes what You should know before purchasing the LiveWell Variable Annuity contract. Please read this prospectus carefully and keep it for future reference. The LiveWell Variable Annuity (the “Contract”) is designed to aid in long-term financial planning and provides for accumulation of capital on a tax-deferred basis for retirement or other savings needs. The minimum initial premium for a contract is $10,000. The investment options available under your Contract are listed on the next page. No one insures or guarantees any of these investments. Separate prospectuses describe the investment objectives, policies and risks of each investment option. Replacing an existing annuity with the Contract may not be of financial benefit to you. Your existing annuity may be subject to fees or penalties on surrender. Compare the fees, charges, coverage provisions and limitations, if any, of your existing contract with those of the Contract described in this prospectus. We pay compensation to broker/dealers whose registered representatives sell the Contract. See “Distribution of the Contracts” for additional information about the amount of compensation We pay. A Statement of Additional Information (“SAI”) about the contract and the Midland National Life Separate Account C, dated December 22, 2011 has been filed with the Securities and Exchange Commission (“SEC”). The SAI is available free of charge by accessing the SEC’s Internet website (www.sec.gov) or upon request, free of charge, by writing to Us at Our Customer Service Center, Midland National Life Insurance Company, P.O. Box 758547, Topeka, Kansas 66675-8547 or by calling Our Customer Service Center toll-free (866) 747-3421. The table of contents of the SAI is included at the end of this prospectus and is incorporated herein by reference. The SEC maintains a website (www.sec.gov) that contains the SAI, material incorporated by reference, and other information regarding registrants that file electronically with the SEC. You may allocate Your premiums to the Separate Account investment options (see Definitions) that invest in a specified mutual fund portfolio. The investment options are part of the following series funds or trusts: · Alger Portfolios · Janus Aspen Series · BlackRock Variable Series Fund, Inc. · Legg Mason Partners Variable Equity Trust · Calvert Variable Series, Inc. · MFS Variable Insurance Trust · DWS Variable Insurance Portfolios · PIMCO Variable Insurance Trust · Eaton Vance Variable Trust · Pioneer Variable Contracts Trust · Fidelity Variable Insurance Products · The Prudential Series Funds · Franklin Templeton Variable Insurance Funds · Royce Capital Fund · Ivy Funds Variable Insurance Products · Rydex Variable Funds Your accumulation value in the investment options will increase or decrease based on investment performance of the mutual fund portfolios. You bear this risk. No one insures or guarantees any of these investments. Separate prospectuses describe the investment objectives, policies and risks of the portfolios. NEITHER THE SEC NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR DETERMINED IF THIS PROSPECTUS IS ACCURATE OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. THE CONTRACT DESCRIBED IN THIS PROSPECTUS IS NOT A BANK DEPOSIT, NOT AN OBLIGATION OF A BANK, AND IS NOT GUARANTEED BY A BANK. THIS CONTRACT IS NOT INSURED OR GUARANTEED BY THE FDIC, THE FEDERAL RESERVE BOARD, OR ANY OTHER GOVERNMENT AGENCY. THE CONTRACT INVOLVES INVESTMENT RISK INCLUDING POSSIBLE LOSS OF PRINCIPAL. The Separate Account investment options (the “subaccounts”) currently available under Your Contract are: 1. Alger Capital Appreciation Portfolio Class S 43. Janus Aspen Series Perkins Mid Cap Value Portfolio Service Class 2. BlackRock Basic Value V.I. Fund Class III 44. Janus Aspen Worldwide Portfolio Service Shares 3. BlackRock Capital Appreciation V.I. Fund Class III 45. Legg Mason ClearBridge Variable Mid Cap CorePortfolio Class II 4. BlackRock Equity Dividend V.I. Fund Class III 46. Legg Mason Western Asset Variable Global High Yield Bond Portfolio Class II 5. BlackRock Global Allocation V.I. Fund Class III 47. MFS VIT II Global Tactical Allocation Portfolio Service 6. BlackRock Large Cap Core V.I. Fund Class III 48. MFS VIT II International Value Portfolio Service Class 7. BlackRock Large Cap Growth V.I. Fund Class III 49. MFS VIT II New Discovery Portfolio Service Class 8. Calvert VP SRI Equity Portfolio 50. MFS VIT II Utilities Portfolio Service Class 9. Calvert VP SRI Mid Cap Growth Portfolio 51. PIMCO VIT All Asset Portfolio Advisor Class 10. DWS Alternative Asset Allocation Plus VIP Portfolio Class B 52. PIMCO VIT Commodity Real Return Strategy Portfolio Advisor Class 11. DWS Dreman Small Mid Cap Value VIP Class B 53. PIMCO VIT Emerging Markets Bond Portfolio Advisor Class 12. DWS Global Small Cap Growth VIP B 54. PIMCO VIT Global (Unhedged) Bond Portfolio Advisor Class 13. DWS Large Cap Value VIP Class B 55. PIMCO VIT Global Multi-Asset Portfolio Advisor Class 14. Eaton Vance VT Floating-Rate Income 56. PIMCO VIT High Yield Portfolio Advisor 15. Eaton Vance VT Large-Cap Value 57. PIMCO VIT Low Duration Portfolio Advisor Class 16. Fidelity VIP Contrafund Portfolio Service Class 2 58. PIMCO VIT Real Return Portfolio Advisor Class 17. Fidelity VIP Emerging Markets Fund Class Service 2 59. PIMCO VIT Short-Term Portfolio Advisor Class 18. Fidelity VIP High Income Portfolio Service Class 2 60. PIMCO VIT Total Return Portfolio Advisor Class 19. Fidelity VIP Mid Cap Portfolio Service Class 2 61. Pioneer Bond VCT Portfolio Class ll 20. Fidelity VIP Money Market Portfolio Service Class 2 62. Pioneer Equity Income VCT Portfolio Class II 21. Fidelity VIP Overseas Portfolio Service Class 2 63. Pioneer Fund VCT Portfolio Class II 22. Fidelity VIP Real Estate Portfolio Service Class 2 64. Pioneer High Yield VCT Portfolio Class II 23. Fidelity VIP Strategic Income Portfolio Service Class 2 65. Pioneer Strategic Income VCT Portfolio Class II 24. Fidelity VIP Value Strategies Portfolio Service Class 2 66. Prudential Series Fund Jennison 20/20 Focus Portfolio Class II 25. Franklin Mutual Shares Securities Fund Class 2 67. Prudential Series Fund Natural Resources Portfolio Class II 26. Franklin Rising Dividends Securities Fund Class 2 68. Prudential Series Fund SP Prudential U.S. Emerging Growth Portfolio Class II 27. Ivy Funds VIP Asset Strategy 69. Royce Capital Fund - Micro-Cap Portfolio Service Class 28. Ivy Funds VIP Dividend Opportunities 70. Royce Capital Fund - Small-Cap Portfolio Service Class 29. Ivy Funds VIP Energy 71. Rydex|SGI Variable DWA Sector Rotation 30. Ivy Funds VIP Global Natural Resources 72. Rydex|SGI Variable Inverse Government Long Bond Strategy 31. Ivy Funds VIP Growth 73. Rydex|SGI Variable Inverse Mid-Cap Strategy 32. Ivy Funds VIP International Core Equity 74. Rydex|SGI Variable Inverse Russell 2000® Strategy Fund 33. Ivy Funds VIP International Growth 75. Rydex|SGI Variable Inverse S&P 500 Strategy 34. Ivy Funds VIP Mid Cap Growth 76. Rydex|SGI Variable S&P 500 Pure Growth Fund 35. Ivy Funds VIP Science and Technology 77. Rydex|SGI Variable S&P MidCap 400 Pure Growth Fund 36. Ivy Funds VIP Small Cap Growth 78. Rydex|SGI Variable Trust Managed Futures Strategy Fund 37. Ivy Funds VIP Small Cap Value 79. Rydex|SGI Variable Trust Multi-Hedge Strategies Fund 38. Janus Aspen Balanced Portfolio Service Class 80. Rydex|SGI Variable U.S. Long Short Momentum 39. Janus Aspen Flexible Bond Portfolio Service Class 81. Templeton Developing Markets Securities Fund Class 2 40. Janus Aspen Global Technology Portfolio Service Class 82. Templeton Foreign Securities Fund Class 2 41. Janus Aspen Janus Portfolio Service Shares 83. Templeton Global Bond Securities Class 2 42. Janus Aspen Overseas Portfolio Service Shares These investment options are open to new premiums and investment transfers.
